Case 3:19-cr-20181-RHC-DRG ECF No. 31, PageID.196 Filed 06/15/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            PLAINTIFF,
                                                 NO. 19-CR-20181
V.
                                                 HON. ROBERT H. CLELAND
TERRY DEWAYNE DAVIS,

          DEFENDANT.
_______________________/

       ORDER GRANTING MOTION TO EXTEND REPORT DATE

     Counsel for defendant having moved to extend his report date of July 7, 2021

to FCI McKean, and the Court being duly advised in the premises;

     IT IS HEREBY ORDERED that the Defendant is permitted to report to FCI

McKean to fulfill his sentence on September 24, 2021 by 12:00 p.m.

Dated: June 15, 2021

                               _s/Robert H. Cleland
                               HON. ROBERT CLELAND
                               United States District Court Judge
